Citation Nr: 1647038	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-37 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for a service-connected duodenal ulcer.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to February 1958, March 1958 to October 1060 and September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran initially requested a hearing before a Veterans Law Judge (VLJ) of the Board at the Board's offices in Washington, D.C.  Subsequently, the Veteran indicated through a January 2013 correspondence submitted by his representative that he would be unable to attend his scheduled hearing and that he did not want it rescheduled.  As such, the hearing request has been withdrawn.

This matter was previously before the Board in February 2013 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can readjudicate the Veteran's claims.

In February 2013, the Board remanded the Veteran's claim in order to reassess the current severity of his service-connected duodenal ulcer and to determine whether symptoms of the service-connected disability could be distinguished from similar nonservice-connected disabilities.  In May 2015, the Veteran underwent a VA examination.  The Veteran reported symptoms that included chronic constipation, gastroesophageal reflux disease (GERD) symptoms "whenever I eat grease," and lower abdominal pain with certain foods.  The VA examiner noted the Veteran had symptoms of abdominal pain that occurs at least monthly.  However, the examiner did not address the severity of the abdominal pain symptoms.  The VA examiner noted that the Veteran's stomach or duodenum conditions do not impact his ability to work.

In May 2016, the Veteran was afforded another VA examination for his service-connected duodenal ulcer.  The examiner noted that the Veteran had abdominal pain that was only partially relieved by standard ulcer therapy, but he did not provide any findings on the severity or frequency of the Veteran's abdominal pain symptoms.  Further, the Veteran was noted to experience symptoms of anemia and nausea, as well as recurrent vomiting that has occurred four or more times in the past year.  The VA examiner noted that the Veteran experienced mild impairment of physical and sedentary work due to his stomach or duodenal conditions, but he did not provide any further explanation.  The VA examiner noted that the Veteran had duodenopathy (inflammation) as a residual of his service-connected duodenal ulcer, and the Veteran's upper gastrointestinal symptoms are approximately 25 to 30 percent attributable to duodenopathy.  However, the VA examiner did not provide any discussion as to whether that proportion of the symptoms the Veteran experienced amounted to severe symptoms that would qualify him for a higher disability rating.  In light of the above deficiencies, the Veteran should be afforded a new VA examination in order to properly evaluate the severity of the symptoms solely attributable to residuals of his service-connected duodenal ulcer.    

With respect the claim for entitlement to a TDIU, there are multiple VA examination reports dated in May 2015 and May 2016 which address the functional impairments the Veteran experiences that impact his ability to work.  However, these examination reports do not adequately address the extent of the Veteran's functional impairments.  Notably, a May 2015 VA examination report states that the Veteran "cannot be a truck driver because of his untreated sleep apnea."  However, the examiner provided no discussion of the symptoms the Veteran experienced which prevented him from performing his duties as a truck driver.  Further, as noted above, the May 2016 VA examiner stated the Veteran experienced mild impairment of physical and sedentary work due to his stomach or duodenal conditions but failed to provide any discussion explaining those impairments.  On remand, the Veteran should be scheduled for another VA examination which addresses all functional limitations due to his service-connected disabilities.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since June 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected duodenal ulcer.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be performed.  The examiner should identify, and comment on the nature, frequency, and/or severity (as appropriate) of all current duodenal ulcer symptoms. 

The examiner should comment on findings made in the May 2016 VA stomach and duodenal conditions examination report that the Veteran's upper gastrointestinal symptoms are approximately 25 to 30 percent attributable to his duodenopathy, which is a residual of his service-connected duodenal ulcer.  In addressing this finding, the examiner should specifically determine whether the symptoms attributed solely to the Veteran's service-connected duodenal ulcer amounts to either:

(a) moderately severe disease with symptoms that are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or

(b) severe disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to determine whether his service-connected disabilities preclude employment.  Based on the examination and review of the complete record, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (sleep apnea; duodenal ulcer; tinnitus; tuberculosis, left kidney, prostate and epididymitis; and tuberculosis, cervical, lymphadenitis).

4.  After the above actions and development have been completed, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


